


109 HR 5382 IH: To promote the development of democratic institutions and

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5382
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 McIntyre, Mr. McCotter,
			 Mr. Lantos,
			 Mr. Pitts,
			 Mr. Burton of Indiana, and
			 Mrs. Jo Ann Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To promote the development of democratic institutions and
		  full respect for human rights in the countries of Central
		  Asia.
	
	
		1.Short titleThis Act may be cited as the Central
			 Asia Democracy and Human Rights Promotion Act of 2006.
		2.FindingsCongress finds the following:
			(1)Fifteen years
			 after independence, the five countries of Central Asia—Kazakhstan, Kyrgyzstan,
			 Tajikistan, Turkmenistan, and Uzbekistan—are struggling, to varying degrees,
			 with their transition from authoritarian rule to democratic societies that
			 fully respect human rights and uphold their freely undertaken commitments as
			 participating States in the Organization for Security and Cooperation in Europe
			 (OSCE).
			(2)As OSCE
			 participating States, the countries of Central Asia committed themselves in the
			 Charter of Paris for a New Europe to build, consolidate and strengthen
			 democracy as the only system of government of our nations.
			(3)In
			 the Global War on Terrorism, the United States is increasingly engaged with the
			 countries of Central Asia on a political, economic, and military basis.
			(4)In the Global War
			 on Terrorism, policies that bolster authoritarian governments which suppress
			 and terrorize their own people will ultimately be self defeating, as repression
			 often breeds extremism and terrorism.
			(5)The Final Report of
			 the National Commission on Terrorist Attacks Upon the United States (commonly
			 referred to as the 9/11 Commission) recommended: [T]he
			 United States must stand for a better future. One of the lessons of the long
			 Cold War was that short-term gains in cooperating with the most repressive and
			 brutal governments were too often outweighed by long-term setbacks for
			 America’s stature and interests..
			(6)The September 2004
			 Final Report of the Defense Science Board Task Force on Strategic Communication
			 stated: The perception of intimate U.S. support of tyrannies in the
			 Muslim World is perhaps the critical vulnerability in American strategy. It
			 strongly undercuts our message, while strongly promoting that of the
			 enemy..
			(7)In a speech to the United Nations General
			 Assembly on September 21, 2004, President George W. Bush stated: People
			 everywhere are capable of freedom, and worthy of freedom . . . For too long,
			 many nations, including my own, tolerated, even excused, oppression in the
			 Middle East in the name of stability. Oppression became common, but stability
			 never arrived. We must take a different approach..
			(8)In his second inaugural address on January
			 20, 2005, President George W. Bush stated: For as long as whole regions
			 of the world simmer in resentment and tyranny—prone to ideologies that feed
			 hatred and excuse murder—violence will gather, and multiply in destructive
			 power, and cross the most defended borders, and raise a mortal threat..
			 In this address, President Bush further declared: It is the policy of
			 the United States to seek and support the growth of democratic movements and
			 institutions in every nation and culture, with the ultimate goal of ending
			 tyranny in our world..
			(9)The October 2005 National Intelligence
			 Strategy of the United States of America, issued by the Director of National
			 Intelligence, stated: We have learned at our peril that the lack of
			 freedom in one state endangers the peace and freedom of others. . . .
			 Self-sustaining democratic states are essential to world peace and
			 development..
			(10)The March 2006 National Security Strategy
			 of the United States of America states: The United States must defend
			 liberty and justice because these principles are right and true for all people
			 everywhere..
			(11)The National Security Strategy of the
			 United States of America further elaborates: These nonnegotiable demands
			 of human dignity are protected most securely in democracies. The United States
			 Government will work to advance human dignity in word and deed, speaking out
			 for freedom and against violations of human rights and allocating appropriate
			 resources to advance these ideals..
			3.Sense of the
			 CongressIt is the sense of
			 Congress that—
			(1)the United States
			 should support those governments and individuals making substantial and
			 sustained progress to establish democracy, guarantee the rule of law, and
			 protect human rights;
			(2)the United States
			 should use every peaceful means at its disposal to encourage the countries of
			 Central Asia to provide greater respect for democracy, the rule of law, and
			 human rights, thereby promoting the long-term stability and security of the
			 Central Asian region, and ensure that all assistance programs for the Central
			 Asian region support and communicate this goal; and
			(3)the United States
			 should seek and support the growth of democratic movements and institutions in
			 every nation and culture, with the ultimate goal of ending tyranny in our
			 world.
			4.Assistance to
			 promote democracy, rule of law, and human rights in the countries of Central
			 Asia
			(a)Purposes of
			 assistanceThe purposes of assistance under this section
			 include—
				(1)to encourage free and fair presidential,
			 parliamentary, and local elections in the countries of Central Asia, conducted
			 in a manner consistent with Organization for Security and Cooperation in Europe
			 (OSCE) and internationally accepted standards;
				(2)to ensure in the
			 countries of Central Asia the full respect for all human rights, including
			 freedom of expression and the media, freedom of religion and association,
			 prevention of torture, and the end of human trafficking from, to, and through
			 the Central Asian region, conducted in a manner consistent with OSCE and
			 internationally accepted standards; and
				(3)to develop rule of
			 law, in particular independent judicial systems and professional law
			 enforcement, and to combat corruption, conducted in a manner consistent with
			 OSCE and internationally accepted standards.
				(b)Authorization
			 for assistance
				(1)In
			 generalTo carry out the purposes of subsection (a), the
			 President is authorized to provide assistance for the countries of Central Asia
			 to support the activities described in subsection (c).
				(2)LimitationThe
			 authority to provide assistance for the countries of Central Asia under
			 paragraph (1) shall be subject to all applicable limitations on assistance for
			 such countries and other requirements relating to assistance for such countries
			 under any Act making appropriations for foreign operations, export financing,
			 and related programs.
				(c)Activities
			 supportedActivities that may be supported by assistance under
			 subsection (b) include—
				(1)observing
			 elections and promoting free and fair electoral processes;
				(2)encouraging the
			 development of sustainable civic structures representative of society, such as
			 environmental groups, independent labor unions, democratic political parties,
			 and other community-based organizations;
				(3)maintaining
			 libraries in the languages of Central Asia to explain democracy in the United
			 States;
				(4)developing
			 independent media to work in the countries of Central Asia, supported by
			 nonstate-controlled printing facilities;
				(5)independent radio
			 and television broadcasting to and within the countries of Central Asia;
				(6)encouraging the
			 liberalization of laws affecting religious practice and their enforcement to
			 promote greater freedoms for individuals to meet alone or in community with
			 others, to move freely, and in the sharing of beliefs;
				(7)educating law
			 enforcement officials with respect to the existence and enforcement of legal
			 prohibitions concerning torture;
				(8)prosecuting human
			 traffickers, as well as providing increased police training and education
			 efforts, including on forced labor;
				(9)training and
			 assistance for judicial reform and development;
				(10)training in democratic governance and human
			 rights for nationals and exiles of the countries of Central Asia who are unable
			 to live in their own country due to fear of persecution;
				(11)training in
			 effective human rights and humanitarian law as a part of non-lethal training
			 programs for units of the security forces of the countries of Central Asia
			 (other than any unit of the security forces of such countries with respect to
			 which the Secretary of State has credible evidence that such unit has committed
			 gross violations of human rights);
				(12)establishing
			 programs to combat corruption and support good governance; and
				(13)other activities
			 consistent with the purposes of this section.
				(d)Report
				(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall transmit to the appropriate congressional committees a report
			 on assistance provided for the countries of Central Asia under this section for
			 the one-year period ending 30 days prior to the transmission of the
			 report.
				(2)ContentsThe
			 report shall include with respect to each country of Central Asia a detailed
			 description of each of the following:
					(A)The types and amount of assistance provided
			 under this section, including the types and amount of defense articles and
			 defense services and the amount of financial assistance. In addition, the name
			 of each department or agency of the Government of the United States that
			 provides assistance under this section and the name of each recipient of such
			 assistance.
					(B)The use of such assistance, including the
			 use of defense articles, defense services, and financial assistance, by units
			 of the armed forces, border guards, or other security forces of the
			 country.
					(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the President
			 to carry out this section $118,200,000 for each of the fiscal years 2007 and
			 2008.
				(2)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) are authorized to remain available until expended.
				5.Radio broadcasting
			 to the countries of Central Asia
			(a)PurposeThe
			 purpose of this section is to authorize increased support for surrogate radio
			 broadcasting to the countries of Central Asia that will facilitate the
			 unhindered dissemination of information in the Central Asian region regarding
			 the activities supported by this Act.
			(b)Authorization of
			 appropriationsIn addition to
			 such sums as are otherwise authorized to be appropriated, there are authorized
			 to be appropriated $15,000,000 for each of the fiscal years 2007 and 2008 for
			 Voice of America and RFE/RL, Incorporated for expanded radio broadcasting to
			 the people of the countries of Central Asia in languages spoken in Central
			 Asia, including broadcasting in the Russian language, and the establishment of
			 Internet websites.
			(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a report on
			 how funds are appropriated and allocated pursuant to the authorizations of
			 appropriations under subsection (b) and section 4(e) will be used to provide
			 shortwave, AM, and FM broadcasting that covers the Central Asian region and
			 delivers independent and uncensored programming.
			6.Limitation on
			 United States assistance to the governments of countries of Central
			 Asia
			(a)Limitation
				(1)In
			 generalAmounts made available by an Act making appropriations
			 for foreign operations, export financing, and related programs for a fiscal
			 year may be provided to the government of a country of Central Asia only if the
			 Secretary of State certifies to the appropriate congressional committees that
			 the government of the country has made significant improvements in the
			 protection of human rights during the preceding one-year period, including in
			 the areas of democratization, speech and press freedoms, freedom of religion,
			 efforts to combat torture, and the rule of law.
				(2)Additional
			 limitationThe limitation on assistance for the government of a
			 country of Central Asia under paragraph (1) is in addition to any other
			 applicable limitation on assistance for such government and any other
			 requirement relating to assistance for such government under any Act making
			 appropriations for foreign operations, export financing, and related
			 programs.
				(b)WaiverThe Secretary of State may waive the
			 application of subsection (a) with respect to the government of a country of
			 Central Asia if the Secretary determines and reports to the appropriate
			 congressional committees that such a waiver is important to the national
			 security of the United States and includes the reasons for the
			 determination.
			(c)Use of withheld
			 assistanceAny amounts
			 withheld from obligation and expenditure for assistance to the government of a
			 country of Central Asia by reason of the application of subsection (a) for a
			 fiscal year are authorized to be made available for assistance for training
			 relating to democratic governance and human rights for domestic civil society
			 groups or nationals or exiles of the Central Asian country who are unable to
			 live in their own country due to fear of persecution.
			(d)Effective
			 dateThe requirements of this section apply with respect to funds
			 appropriated for assistance for the governments of the countries of Central
			 Asia for fiscal years 2007 and 2008.
			7.Sanctions against
			 Uzbekistan
			(a)Limitation on
			 assistanceAmounts made
			 available by an Act making appropriations for foreign operations, export
			 financing, and related programs for a fiscal year may be provided to the
			 central Government of Uzbekistan only if the Secretary of State determines and
			 reports to the appropriate congressional committees that—
				(1)the Government of
			 Uzbekistan is making substantial and continuing progress in meeting its
			 commitments under the ‘Declaration on the Strategic Partnership and Cooperation
			 Framework Between the Republic of Uzbekistan and the United States of America’,
			 including respect for human rights, establishing a genuine multi-party system,
			 and ensuring free and fair elections, freedom of expression, and the
			 independence of the media; and
				(2)a
			 credible international investigation of the May 13, 2005, shootings in Andijan
			 is underway with the support of the Government of Uzbekistan.
				(b)Identification
			 of individuals to be subject to restrictionsThe Secretary of State shall—
				(1)identify Uzbek
			 officials, their immediate family members, and any associates of those so
			 named, implicated in the Andijan massacre, involved through the chain of
			 command in such abuses, or involved in other gross violations of human rights
			 committed in Uzbekistan; and
				(2)notify the
			 Secretary of the Treasury, Attorney General, and the appropriate congressional
			 committees of such identification.
				(c)Freezing of
			 assets
				(1)In
			 generalThe Secretary of the Treasury shall immediately block any
			 assets, property, transactions in foreign exchange, currency, or securities,
			 and transfers of credit or payments between, by, through, or to any banking
			 institution under the jurisdiction of the United States of an individual
			 identified under subsection (b) of this section.
				(2)Reporting
			 requirementNot later than 14
			 days after a decision to freeze the assets identified in this subsection of any
			 individual identified under subsection (b), the Secretary of the Treasury
			 shall—
					(A)report the name of
			 such individual to the appropriate congressional committees; and
					(B)require any United
			 States financial institution holding such funds or assets shall promptly report
			 those funds and assets to the Office of Foreign Assets Control.
					(d)Visa
			 banThe Secretary of State
			 may not issue any visa to, and the Attorney General may not admit to the United
			 States, any individual identified under subsection (b) of this section.
			(e)WaiverThe Secretary of the Treasury may waive the
			 prohibition in subsection (c) and the Secretary of State may waive the
			 prohibition in subsection (d) if the Secretary concerned determines and
			 certifies to the appropriate congressional committees that it is important to
			 the national security of the United States to do so.
			(f)Munitions export
			 licensesThe Secretary of
			 State shall prohibit the export to Uzbekistan of any item, including the
			 issuance of a license for the export of any item, on the United States
			 Munitions List. The Secretary of Commerce shall prohibit the export to
			 Uzbekistan of any item on the Commerce Control List of dual-use items in the
			 Export Administration Regulations.
			(g)Report regarding
			 United States policy toward Uzbekistan
				(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report regarding United
			 States policy toward Uzbekistan.
				(2)ContentsThe
			 report required by paragraph (1) shall include a detailed description of each
			 of the following:
					(A)The objectives of
			 United States policy toward Uzbekistan with respect to democratization, human
			 rights, economic reforms, regional security, and the war on terrorism.
					(B)The strategy of
			 the Government of the United States for achieving the objectives described
			 under subparagraph (A).
					(C)The steps taken by
			 the Government of the United States to advance the strategy described under
			 subparagraph (B) since the massacre in Andijan and the decision of the
			 Government of Uzbekistan to expel United States military forces from
			 Uzbekistan.
					(3)FormThe
			 report required by paragraph (1) shall be in unclassified form but may contain
			 a classified annex.
				(h)Effective
			 dateThe requirements of—
				(1)subsection (a) apply with respect to funds
			 appropriated for assistance for the Government of Uzbekistan for fiscal years
			 2007 and 2008; and
				(2)subsections (b)
			 through (f) apply during fiscal years 2007 and 2008.
				8.ReportPrior to the initial obligation of
			 assistance for the government of a country of Central Asia for a fiscal year,
			 the Secretary of State shall submit to the appropriate congressional committees
			 a report describing—
			(1)whether the
			 government is forcibly returning Uzbeks or other refugees who have fled
			 violence and political persecution, in violation of the 1951 Geneva Convention
			 Relating to the Status of Refugees and the Convention Against Torture and Other
			 Forms of Cruel, Inhuman, or Degrading Treatment;
			(2)efforts made by
			 the United States to prevent such returns; and
			(3)the response of
			 the government to those situations.
			9.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
				(A)the Committee on
			 Appropriations and the Committee on International Relations of the House of
			 Representatives; and
				(B)the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate.
				(2)Countries of
			 central asiaThe term countries of Central Asia
			 means Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan, and Uzbekistan.
			
